Citation Nr: 1140186	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than April 13, 2009, for the assignment of a 40 percent rating for diabetes mellitus type I.  

2.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling. 

3.   Entitlement to an effective date earlier than March 9, 2009, for the assignment of a 10 percent rating for hypertension.    


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his father  
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 2004 to September 2005. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  At this hearing, testimony was presented with respect to the issue of entitlement to an increased rating for hypertension, an issue that was adjudicated in the March 2010 statement of the case and not listed as one of the issues for which the Veteran desired appellate review in his March 2010 substantive appeal.  The issue of entitlement to an increased rating for hypertension was certified as an issue on appeal by the RO, and given the clear desire of the Veteran to pursue an appeal with respect to the issue as reflected in testimony before the undersigned, the Board will accept jurisdiction of the issue of entitlement to an increased rating for hypertension.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran has submitted authorization forms (VA Forms 21-4142) requesting that the RO obtain records of Tri Care treatment for diabetes and hypertension provided at Vandenberg Air Force base from September 2005 to March 2007 as well as treatment provided for these disabilities by the Lompoc Valley Medical Center and a "community health center" for that same period of time.  It appears from the testimony presented at the July 2011 hearing that the treatment at the "community health center" is a facility affiliated with the Lompoc Healthcare District.  (See Hearing Transcript, Pages 9 and 10).  Testimony has been presented to the undersigned emphasizing what is felt to be the importance of these records to the resolution of the Veteran's claims, and should they exist, these records are of potential relevance to the claims on appeal.  VA is therefore on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995). In addition, records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must attempt to procure copies of all records of treatment of the Veteran for diabetes and hypertension, to include from September 2005 to March 2007, at the Vandenberg Air Force base and at any facility affiliated with the Lompoc Healthcare District, to include a community center and/or the Lompoc Valley Medical Center.  All attempts to secure this evidence must be documented in the claims file.  If after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; and (c) describe any further action to be taken by the RO/AMC with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the claims must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


